Exhibit 10.3


 AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Agreement”), is entered into as of
the 10th day of December 2008 by and between  BRETT D. NICHOLAS  (the
“Executive”) and  REDWOOD TRUST, INC., a Maryland Corporation (the “Company”).


WHEREAS, the Executive and the Company have entered into an Amended and Restated
Employment Agreement dated as of February 22, 2005 (as subsequently amended, the
“Employment Agreement”); and


WHEREAS, the Executive and the Company desire to enter into this Agreement for
purposes of amending the Employment Agreement to increase the Target Bonus
specified in the Employment Agreement, effective January 1, 2009;


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy
which is hereby acknowledged, the Executive and the Company hereby agree that
Section 3(b) of the Employment Agreement is hereby amended to add the following
sentence at the end of Section 3(b):  


Effective January 1, 2009, the Target Bonus shall be 150% of Base Salary.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, as of
the date first above written.
 
REDWOOD TRUST, INC.
             
By:
/s/ GEORGE E. BULL, III
   
Name: George E. Bull, III
   
Title:   Chief Executive Officer
             
BRETT D. NICHOLAS
             
/s/  BRETT D. NICHOLAS
 

 

--------------------------------------------------------------------------------

